Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                    CASE NO.: 9:18-cv-81564

  THEODORE PARISIENNE,

                 Plaintiff,

  v.

  NEWSMAX MEDIA, INC.,

                 Defendant.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff THEODORE PARISIENNE by and through undersigned counsel, brings this

 Complaint against Defendant NEWSMAX MEDIA, INC. for damages and injunctive relief, and

 in support thereof states as follows:

                                  SUMMARY OF THE ACTION

        1.      Plaintiff THEODORE PARISIENNE (“PARISIENNE”), brings this action for

 violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

 Parisienne’s original copyrighted works of authorship.

        2.      Parisienne is a professional photographer in the business of licensing his

 photographs to online and print media for a fee having a usual place of business at 159 Martin

 Luther King Jr. Place, 2nd Floor, Brooklyn, New York, 11206.

        3.      Defendant NEWSMAX MEDIA, INC. (“Newsmax Media”) owns and operates a

 website at the URL: www.newsmax.com (the “Website”).




                   SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                        4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 2 of 7



         4.      Parisienne alleges that Newsmax Media copied Parisienne’s copyrighted Work

 from the internet in order to advertise, market and promote its business activities. Newsmax

 Media committed the violations alleged in connection with Newsmax Media’s business for

 purposes of advertising and promoting sales to the public in the course and scope of Newsmax

 Media’s business.

                                    JURISDICTION AND VENUE

         5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

 §§ 1331, 1338(a).

         7.      Defendant is subject to personal jurisdiction in Florida.

         8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

 because the events giving rise to the claims occurred in this district, Defendant engaged in

 infringement in this district, Defendant resides in this district, and Defendant is subject to

 personal jurisdiction in this district.

                                            DEFENDANT

         9.      Newsmax Media, Inc. is a Florida corporation with its principal place of business

 at 750 Park of Commerce Drive, Suite 100, Boca Raton, Florida, 33487, and can be served by

 serving its Registered Agent, Cogeny Global Inc., 115 North Calhoun Street, Suite 4,

 Tallahassee, Florida, 32301.

                             THE COPYRIGHTED WORK AT ISSUE

         10.     In 2016, Parisienne created a photograph entitled “Parisienne_Bloody Car

 7.5.16.jpg,” which is shown below and referred to herein as the “Work”.




                                                   2
                     SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                          4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 3 of 7



         11.    Parisienne registered the Work with the Register of Copyrights on October 5,

 2016 and was assigned the registration number VA 2-023-503. The Certificate of Registration is

 attached hereto as Exhibit 1.

         12.    Parisienne licensed the Work to the New York Daily News. On July 5, 2016, The

 New York Daily News ran an article that featured the Work titled New York Attorney General to

 investigate off-duty NYPD officer’s fatal road rage shooting of Brooklyn man. See URL

 http://www.nydailynews.com/new-york/ag-probe-nypd-fatal-brooklyn-road-rage-shooting-

 article-1.2700315. Parisienne’s name was featured in a gutter credit identifying him as the

 photographer of the Work. A true and correct copy of the article is attached hereto as Exhibit 2.

         13.    At all relevant times Parisienne was the owner of the copyrighted Work at issue in

 this case.

                                 INFRINGEMENT BY DEFENDANT

         14.    On or about July 5, 2016 Newsmax Media ran an article on the Website titled

 Road Rage in Brooklyn: Off-Duty NYPD Officer Kills Alleged Suspect. See URL

 https://www.newsmax.com/TheWire/road-rage-brooklyn-nypd-shoots/2016/07/05/id/737050/.

 The article prominently featured the Work. A true and correct copy of the article is attached

 hereto as Exhibit 3.

         15.    Newsmax Media has never been licensed to use the Work at issue in this action

 for any purpose.

         16.    On a date after the Work at issue in this action was created, but prior to the filing

 of this action, Newsmax Media copied the Work.

         17.    Newsmax Media copied Parisienne’s copyrighted Work without Parisienne’s

 permission.


                                                  3
                    SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                         4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 4 of 7



         18.     After Newsmax Media copied the Work, it made further copies and distributed

 the Work on the internet to promote the sale of goods and services as part of its independent

 news media website business.

         19.     Newsmax Media copied and distributed Parisienne’s copyrighted Work in

 connection with Newsmax Media’s business for purposes of advertising and promoting

 Newsmax Media’s business, and in the course and scope of advertising and selling products and

 services.

         20.     Parisienne’s Works are protected by copyright but are not otherwise confidential,

 proprietary, or trade secrets.

         21.     Newsmax Media committed copyright infringement of the Work as evidenced by

 the documents attached hereto as Exhibit 3.

         22.     Parisienne never gave Newsmax Media permission or authority to copy, distribute

 or display the Work at issue in this case.

                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

         23.     Plaintiff incorporates the allegations of paragraphs 1 through 22 of this Complaint

 as if fully set forth herein.

         24.     Parisienne owns a valid copyright in the Work at issue in this case.

         25.     Parisienne registered the Work at issue in this case with the Register of

 Copyrights pursuant to 17 U.S.C. § 411(a).

         26.      Newsmax Media copied, displayed, and distributed the Work at issue in this case

 and made derivatives of the Work without Parisienne’s authorization in violation of 17 U.S.C. §

 501.




                                                   4
                     SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                          4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 5 of 7



         27.     Newsmax Media performed the acts alleged in the course and scope of its

 business activities.

         28.     Parisienne has been damaged.

         29.     The harm caused to Parisienne has been irreparable.

                                     COUNT II
               INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION
                                 (17 U.S.C. § 1202)

         30.     Plaintiff incorporates the allegations of paragraphs 1 through 22 of this Complaint

 as if fully set forth herein.

         31.     Upon information and belief, in its article on the Website, Defendant copied the

 Work from the New York Daily News which contained a gutter credit underneath the Work

 stating “Theodore Parisienne/for New York Daily News” and placed it on its Website without

 the gutter credit.

         32.     Upon information and belief, Newsmax Media Media intentionally and

 knowingly removed copyright management information identifying Plaintiff as the photographer

 of the Work.

         33.     The conduct of Newsmax Media violates 17 U.S.C. § 1202(b).

         34.     Upon information and belief, Newsmax Media’s falsification, removal and/or

 alteration of the aforementioned copyright management information was made without the

 knowledge or consent of Plaintiff.

         35.     Upon information and belief, the falsification, alteration and/or removal of said

 copyright management information was made by Newsmax Media intentionally, knowingly and

 with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

 in the Work. Newsmax Media also knew, or should have known, that such falsification,


                                                   5
                      SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                           4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 6 of 7



 alteration and/or removal of said copyright management information would induce, enable,

 facilitate, or conceal their infringement of Plaintiff’s copyright in the Work.

         36.    As a result of the wrongful conduct of Newsmax Media as alleged herein,

 Plaintiff is entitled to recover from Newsmax Media the damages, that he sustained and will

 sustain, and any gains, profits and advantages obtained by Newsmax Media because of its

 violations of 17 U.S.C. § 1202, including attorneys’ fees and costs.

         37.    Alternatively, Plaintiff may elect to recover from Newsmax Media statutory

 damages pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each

 violation of 17 U.S.C. § 1202.

         WHEREFORE, the Plaintiff prays for judgment against the Defendant Newsmax Media

 that:

         a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

 of those in active concert with them, be preliminarily and permanently enjoined from committing

 the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;

         b.     Defendant be required to pay Plaintiff his actual damages and Defendant’s profits

 attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

 U.S.C. §§ 504, 1203.

         c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

 statutes sued upon;

         d.     That Defendant be required to account for all profits, income, receipts, or other

 benefits derived by Defendant as a result of its unlawful conduct;

         e.     Plaintiff be awarded prejudgment interest; and




                                                   6
                   SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                        4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 9:18-cv-81564-WPD Document 1 Entered on FLSD Docket 11/14/2018 Page 7 of 7



           f.     Plaintiff be awarded such other and further relief as the Court deems just and

 proper.

                                            JURY DEMAND

           Plaintiff hereby demands a trial by jury of all issues so triable.

 DATED: November 14, 2018                         Respectfully submitted,


                                                  /s/ Joel B. Rothman
                                                  JOEL B. ROTHMAN
                                                  Florida Bar No. 98220
                                                  joel.rothman@sriplaw.com
                                                  ALEXANDER C. COHEN
                                                  Florida Bar No. 1002715
                                                  alex.cohen@sriplaw.com

                                                  SCHNEIDER ROTHMAN INTELLECTUAL
                                                  PROPERTY LAW GROUP, PLLC
                                                  4651 North Federal Highway
                                                  Boca Raton, FL 33431
                                                  561.404.4350 – Telephone
                                                  561.404.4353 – Facsimile

                                                  Attorneys for Plaintiff Theodore Parisienne




                                                      7
                      SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                           4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
